       Case 2:20-cr-00190-JAM Document 33 Filed 02/26/21 Page 1 of 3


 1   HEATHER E. WILLIAMS, SBN #122664
     Federal Defender
 2   MEGAN T. HOPKINS, SBN # 294141
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, 3rd Floor
 4   Sacramento, CA 95814
     Telephone: (916) 498-5700
 5   Fax: (916) 498-5710

 6   Attorneys for Defendant
     SHARON PERKINS
 7
 8                              IN THE UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                       )   Case No. 2:20-cr-0190-JAM
                                                     )
12                      Plaintiff,                   )   STIPULATION AND ORDER
                                                     )   TO CONTINUE SENTENCING AND
13   vs.                                             )   MODIFY PSR SCHEDULE
                                                     )
14   SHARON PERKINS,                                 )   Date: April 13, 2021
                                                     )   Time: 9:30 a.m.
15                      Defendant.                   )   Judge: Hon. John A. Mendez
                                                     )
16                                                   )

17           IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
18   Attorney, through Shea J. Kenny, Attorney for Plaintiff and Heather Williams, Federal Defender,
19   through Assistant Federal Defender Megan T. Hopkins, Attorney for Defendant Sharon Perkins,
20   that the sentencing hearing scheduled for April 13, 2021 may be continued to April 27,
21   2021.
22           This continuance is requested to provide additional time for defense counsel to finalize a
23   proposed treatment plan and for the probation officer to complete the presentence investigation
24   and prepare the draft Presentence Investigation Report (PSR). The government and the probation
25   officer are in agreement with this continuance.
26   ///
27   ///
28

      Stipulation and Order to Continue Sentencing        -1-        United States v. Perkins, 2:20-cr-0190-JAM
      and Modify PSR Schedule
       Case 2:20-cr-00190-JAM Document 33 Filed 02/26/21 Page 2 of 3


 1   The proposed modified PSR Schedule is as follows:

 2           Proposed Presentence Report Due:                              March 16, 2021

 3           Informal Objections to Presentence Report Due:                March 30, 2021
 4           Presentence Report Due:                                       April 6, 2021
 5           Formal Objections to Presentence Report Due:                  April 13, 2021
 6           Reply or Statement of Non-Opposition Due:                     April 20, 2021
 7           Judgment and Sentencing:                                      April 27, 2021
 8
 9                                                   Respectfully submitted,
10                                                   HEATHER E. WILLIAMS
                                                     Federal Defender
11
     Date: February 25, 2021                         /s/ Megan T. Hopkins          _
12                                                   MEGAN T. HOPKINS
                                                     Assistant Federal Defender
13                                                   Attorney for Defendant
                                                     SHARON PERKINS
14
15   Date: February 25, 2021                         McGREGOR W. SCOTT
16                                                   United States Attorney

17                                                   /s/Shea J. Kenny
                                                     SHEA J. KENNY
18                                                   Assistant U.S. Attorney
                                                     Attorney for Plaintiff
19
20
21
22
23
24
25
26
27
28

      Stipulation and Order to Continue Sentencing     -2-         United States v. Perkins, 2:20-cr-0190-JAM
      and Modify PSR Schedule
       Case 2:20-cr-00190-JAM Document 33 Filed 02/26/21 Page 3 of 3


 1                                                   ORDER

 2           IT IS HEREBY ORDERED, the Court, having received and considered the parties’

 3   stipulation, and good cause appearing therefrom, adopts the parties’ stipulation in its entirety as
 4   its order. It is further ordered the April 13, 2021 sentencing hearing shall be continued until
 5   April 27, 2021, at 9:30 a.m.
 6   IT IS SO ORDERED.
 7
     Date: February 25, 2021                          /s/ John A. Mendez
 8
                                                      THE HONORABLE JOHN A. MENDEZ
 9                                                    UNITED STATES DISTRICT COURT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Order to Continue Sentencing    -3-          United States v. Perkins, 2:20-cr-0190-JAM
      and Modify PSR Schedule
